                                                                                                        Electronically Filed - New Madrid - November 09, 2020 - 10:51 AM
     Case: 1:21-cv-00008-SNLJ Doc. #: 1-1 Filed: 01/19/21 Page: 1 of 4 PageID #: 6
                                                                               20NM-CV00615


                      IN THE CIRCUIT COURT OF NEW MADRID COUNTY
                                   STATE OF MISSOURI

CLEAN HARBORS ENVIRONMENTAL                      )
SERVICES, INC.,                                  )
                                                 )
         Plaintiff,                              )
                                                 ) Cause No:
vs.                                              )
                                                 ) Division
PAR LOGISTICS, LLC,                              )
Serve: 7458 Expressway Dr. SW Ste D              )
       Grand Rapids, MI 49548                    )
                                                 )
AND                                              )       PLAINTIFF DEMANDS
                                                 )       TRIAL BY JURY
MARK BONNEMA,                                    )
Serve: 1139 146th Ave.                           )
       Wayland, MI 49348                         )
                                                 )
         Defendants.                             )


                              PETITION FOR DAMAGES

         COMES NOW Plaintiff, Clean Harbors Environmental Services Inc., by and through its

counsel, and for its Petition for Damages against Defendant Par Logistics LLC (“Par Logistics”)

and Defendant Mark Bonnema (“Bonnema”), states as follows:

1.       Plaintiff is and was, at all relevant times, incorporated under the laws of the State of

         Massachusetts and conducts business in the State of Missouri as an interstate motor carrier.

2.       Defendant Par Logistics is and was, at all relevant times, a Michigan limited liability

         company that conducts business in the State of Missouri as an interstate motor carrier.

3.       Defendant Bonnema is an adult resident and citizen of the city of Wayland, State of

         Michigan.




{02353519.DOCX;1}                                                                    EXHIBIT 1
                                                                                        EXHIBIT 1
                                                                                                          Electronically Filed - New Madrid - November 09, 2020 - 10:51 AM
     Case: 1:21-cv-00008-SNLJ Doc. #: 1-1 Filed: 01/19/21 Page: 2 of 4 PageID #: 7




4.       At all relevant times to this action, Bonnema, under the dispatch of Par Logistics, was

         acting as an agent, servant and/or employee and was operating a tractor trailer in interstate

         commerce in New Madrid County, State of Missouri.

5.       Venue is proper in the Circuit Court of New Madrid County pursuant to R.S.Mo. §

         508.010.4 because Plaintiff’s cause of action accrued in New Madrid County.

6.       On or about August 14, 2019, one of Plaintiff’s agents, servants, and/or employees, Bruce

         Page, was operating a 2019 Mack Truck AN64T tractor trailer on Interstate 57 South in

         New Madrid County, State of Missouri under the dispatch of Plaintiff.

7.       On said date and time, Bonnema was operating a 2007 Kenworth Motor Truck tractor

         trailer on Interstate 57 South under the dispatch of Par Logistics directly behind the tractor

         trailer driven by Bruce Page.

8.       Bruce Page, under the dispatch of Plaintiff, was stopped in the right westbound lane of

         Interstate 57 South when his tractor trailer was struck from behind by the tractor trailer

         being driven by Bonnema, under the dispatch of Par Logistics.

9.       The impact forced the tractor trailer being driven by Bruce Page into the rear of a tractor

         trailer being driven by Muhammad Arshad.

                          COUNT I – NEGLIGENCE- PAR LOGISTICS

         COMES NOW, Plaintiff, by and through its undersigned counsel, and for its claim and

cause of action on Count I of this Petition for Damages against Defendant Par Logistics LLC

alleges and states as follows:

10.      Plaintiff hereby incorporates the preceding paragraphs of this Petition for Damages as

         though fully set forth herein.




                                                   2

{02353519.DOCX;1}

                                                                                          EXHIBIT 1
                                                                                                         Electronically Filed - New Madrid - November 09, 2020 - 10:51 AM
  Case: 1:21-cv-00008-SNLJ Doc. #: 1-1 Filed: 01/19/21 Page: 3 of 4 PageID #: 8




11.     Par Logistics, acting through its agents, servants and/or employees, individually and/or in

        combination, was careless and negligent in one or more of the following respects:

        A.          In following too closely;
        B.          In failing to keep a careful lookout;
        C.          In driving at an excessive speed;
        D.          In failing to stop, swerve, slacken speed, sound a warning, or slacken speed and
                    sound a warning, or swerve and sound a warning; and
        E.          In striking the rear end of Plaintiff’s tractor trailer.

12.     As a direct and proximate result of the negligence of Par Logistics, acting through its

        agents, servants and/or employees, individually and/or in combination, in one or more of

        these respects, damage was caused to the front, rear, and undercarriage of Plaintiff’s tractor

        trailer.

        WHEREFORE, Plaintiff Clean Harbors Environmental Services prays for judgement

against Defendant Par Logistics LLC on Count I in an amount that is fair and reasonable and in

excess of $25,000, plus costs and interest.

                               COUNT II – NEGLIGENCE - BONNEMA

        COMES NOW, Plaintiff, by and through its undersigned counsel, and for its claim and

cause of action on Count II of this Petition for Damages against Defendant Mark Bonnema alleges

and states as follows:

13.     Plaintiff hereby incorporates the preceding paragraphs of this Petition for Damages as

        though fully set forth herein.

14.     Bonnema, under the dispatch of Par Logistics, was careless and negligent in one or more

        of the following respects:

        A.          In following too closely;
        B.          In failing to keep a careful lookout;
        C.          In driving at an excessive speed;
        D.          In failing to stop, swerve, slacken speed, sound a warning, or slacken speed and
                    sound a warning, or swerve and sound a warning; and
                                                    3

{02353519.DOCX;1}

                                                                                         EXHIBIT 1
                                                                                                          Electronically Filed - New Madrid - November 09, 2020 - 10:51 AM
  Case: 1:21-cv-00008-SNLJ Doc. #: 1-1 Filed: 01/19/21 Page: 4 of 4 PageID #: 9




        E.          In striking the rear end of Plaintiff’s tractor trailer.

15.     As a direct and proximate result of the negligence of Bonnema, damage was caused to the

        front, rear, and undercarriage of Plaintiff’s tractor trailer.

        WHEREFORE, Plaintiff Clean Harbors Environmental Services prays for judgement

against Defendant Mark Bonnema on Count II in an amount that is fair and reasonable and in

excess of $25,000, plus costs and interest.



                                                         /s/ Gary E. Snodgrass
                                                         Gary E. Snodgrass #27037
                                                         J. Phillip Bryant #46154
                                                         PITZER SNODGRASS, P.C.
                                                         Attorney for Plaintiff
                                                         100 South Fourth Street, Suite 400
                                                         St. Louis, Missouri 63102-1821
                                                         (314) 421-5545
                                                         (314) 421-3144 (Fax)
                                                         Email: snodgrass@pspclaw.com
                                                         Email: bryant@pspclaw.com




                                                        4

{02353519.DOCX;1}

                                                                                              EXHIBIT 1
